--------------------------------------------------------------------------------

 Exhibit 10.2
 
ESSEX PROPERTY TRUST, INC.
 
Executive Severance Plan
as Amended and Restated Effective December 31, 2008
 
1.             Purpose.  Essex Property Trust, Inc. (the “Company”) considers it
essential to the best interests of its stockholders to foster the continuous
employment of key management personnel.  The Board of Directors of the Company
(the “Board”) recognizes, however, that, as is the case with many publicly held
corporations, the possibility of a Change in Control (as defined in Section 2
hereof) exists and that such possibility, and the uncertainty and questions
which it may raise among management, may result in the departure or distraction
of management personnel to the detriment of the Company and its
stockholders.  Therefore, the Board has determined that the Essex Property
Trust, Inc. Executive Severance Plan (the “Plan”) should be adopted to reinforce
and encourage the continued attention and dedication of the President, Chief
Financial Officer, any Executive Vice President, any Senior Vice President and
any Vice President with ten (10) or more years of service with the Company
(each, a “Covered Employee”; collectively, the “Covered Employees”), to their
assigned duties without distraction in the face of potentially disturbing
circumstances arising from the possibility of a Change in Control.  Nothing in
this Plan shall be construed as creating an express or implied contract of
employment and, except as otherwise agreed in writing between the Covered
Employee and the Company or any of its subsidiaries or affiliates (together with
the Company, the “Employers”), the Covered Employee shall not have any right to
be retained in the employ of the Employers.  The Plan has been amended and
restated, effective as of December 31, 2008, in order to satisfy the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
and the Treasury Regulations promulgated thereunder, as amended (the “Code”).
 
2.             Change in Control.  For purposes of this Plan, a “Change in
Control” shall mean the occurrence of any one of the following events:
 
(a)           Any “person,” as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Act”) other than any
trustee, fiduciary or other person or entity holding securities under any
employee benefit plan or trust of any of the Employers), together with all
“affiliates” and “associates” (as such terms are defined in Rule 12b-2 under the
Act) of such person, shall become the “beneficial owner” (as such term is
defined in Rule 13d-3 under the Act), directly or indirectly, of securities of
the Company representing 30 percent or more of the combined voting power of the
Company’s then outstanding securities having the right to vote in an election of
the Company’s Board of Directors (“Voting Securities”) (other than as a result
of an acquisition of securities directly from the Company); or
 
(b)           persons who, as of July 1, 2000, constitute the Company’s Board of
Directors (the “Incumbent Directors”) cease for any reason, including, without
limitation, as a result of a tender offer, proxy contest, merger or similar
transaction, to constitute at least a majority of the Board (rounded up to the
next whole number), provided that any person becoming a director of the Company
subsequent to such date shall be considered an Incumbent Director if such
person’s election was approved by or such person was nominated for election by a
vote of a majority of the Incumbent Directors; provided, however, that any
person whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of members of the Board of
Directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a “person” other than the Board of Directors, including by
reason of agreement intended to avoid or settle any such actual or threatened
contest or solicitation, shall not be considered an Incumbent Director; or
 
 
 

--------------------------------------------------------------------------------

 

(c)           the consummation of any consolidation or merger of the Company
where the stockholders of the Company, immediately prior to the consolidation or
merger, would not, immediately after the consolidation or merger, “beneficially
own” (as such term is defined in Rule 13d-3 under the Act), directly or
indirectly, shares representing in the aggregate 50 percent or more of the
voting shares of the corporation issuing cash or securities in the consolidation
or merger (or of its ultimate parent corporation, if any).
 
Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (a) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of shares
of Voting Securities beneficially owned by any person (as defined in the
foregoing clause (a)) to 30 percent or more of the combined voting power of all
then outstanding Voting Securities; provided, however, that if such person shall
thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company) and immediately thereafter beneficially owns 30 percent or more of the
combined voting power of all then outstanding Voting Securities, then a “Change
in Control” shall be deemed to have occurred for purposes of the foregoing
clause (a).
 
3.             Effect of a Change in Control.  Upon a Change in Control, all
loans to Covered Employees in connection with transactions in shares of common
stock of the Company, or securities convertible into common stock, shall be
forgiven.  All stock options granted to Covered Employees to purchase shares of
common stock of the Company shall become fully exercisable and shall remain
outstanding for the remainder of their original terms, regardless of any
subsequent termination of employment of the Covered Employees.  Notwithstanding
the foregoing, in the event of any corporate merger that constitutes a Change in
Control, if the stock options are terminated without being assumed by the
successor to the Company, the Covered Employees shall receive payment equal to
the value of the cancelled stock options no later than 10 days after the Change
in Control.  The value of such stock options (based on acceptable option
valuation methodology) shall be determined by a financial advisor selected by
the Company and approved by a majority of the Covered Employees whose approval
shall not be unreasonably withheld.
 
4.             Terminating Event.  A “Terminating Event” shall mean the
termination of employment of a Covered Employee in connection with any of the
events provided in this Section 4 occurring within 12 months following a Change
in Control:
 
(a)           termination by the Employers of the employment of the Covered
Employee with the Employers for any reason other than for Cause or the death or
disability (as determined under the Employers’ then existing long-term
disability coverage) of such Covered Employee.  “Cause” shall mean, and shall be
limited to, the occurrence of any one or more of the following events:
 
(i)           a willful act of dishonesty by the Covered Employee with respect
to any matter involving any of the Employers; or
 
(ii)           conviction of the Covered Employee of a crime involving moral
turpitude; or
 
(iii)           the deliberate or willful failure by the Covered Employee (other
than by reason of the Covered Employee’s physical or mental illness, incapacity
or disability) to substantially perform the Covered Employee’s duties with the
Employers and the continuation of such failure for a period of 30 days after
delivery by the Employers to the Covered Employee of written notice specifying
the scope and nature of such failure and their intention to terminate the
Covered Employee for Cause.
 
 
2

--------------------------------------------------------------------------------

 

A Terminating Event shall not be deemed to have occurred pursuant to this
Section 4(a) solely as a result of the Covered Employee being an employee of any
direct or indirect successor to the business or assets of either of the
Employers, rather than continuing as an employee of the Employers following a
Change in Control.  For purposes of clauses (i) and (iii) of this Section 4(a),
no act, or failure to act, on the Covered Employee’s part shall be deemed
“willful” unless done, or omitted to be done, by the Covered Employee without
reasonable belief that the Covered Employee’s act, or failure to act, was in the
best interest of the Employers; or
 
(b)           termination by the Covered Employee of the Covered Employee’s
employment with the Employers for Good Reason.  “Good Reason” shall mean the
occurrence of any of the following events:
 
(i)           a substantial adverse change in the nature or scope of the Covered
Employee’s responsibilities, authorities, title, powers, functions, or duties
from the responsibilities, authorities, powers, functions, or duties exercised
by the Covered Employee immediately prior to the Change in Control; or
 
(ii)           a reduction in the Covered Employee’s annual base salary as in
effect on the date hereof or as the same may be increased from time to time
except for across-the-board salary reductions similarly affecting all or
substantially all management employees; or
 
(iii)           the relocation of the Employers’ offices at which the Covered
Employee is principally employed immediately prior to the date of a Change in
Control to a location more than 30 miles from such offices, or the requirement
by the Employers for the Covered Employee to be based anywhere other than the
Employers’ offices at such location, except for required travel on the
Employers’ business to an extent substantially consistent with the Covered
Employee’s business travel obligations immediately prior to the Change in
Control; or
 
(iv)           the failure by the Employers to pay to the Covered Employee any
portion of his compensation or to pay to the Covered Employee any portion of an
installment of deferred compensation under any deferred compensation program of
the Employers within 15 days of the date such compensation is due without prior
written consent of the Covered Employee; or
 
(v)           the failure by the Employers to obtain an effective agreement from
any successor to assume and agree to perform this Agreement.
 
Notwithstanding the foregoing to the contrary, none of the circumstances
described above will constitute Good Reason unless the Covered Employee has
provided written notice to the Company that such circumstances exist within
ninety (90) days of the Covered Employee’s learning of such circumstances and
the Company has failed to cure such circumstances within thirty (30) days
following its receipt of such notice; and provided further, that the Covered
Employee did not previously consent in writing to the action leading to his or
her claim of resignation for Good Reason.
 
5.             Special Termination Benefits.  In the event a Terminating Event
occurs within 12 months after a Change in Control with respect to a Covered
Employee,
 
(a)           the Employers shall pay to the Covered Employee an amount equal to
the sum of the following:
 
 
3

--------------------------------------------------------------------------------

 

(i)           two (2) times the amount of the current annual base salary of the
Covered Employee, determined prior to any reductions for pre-tax contributions
to a cash or deferred arrangement or a cafeteria plan; and
 
(ii)           two (2) times the amount of the Covered Employee’s targeted
annual bonus.
 
Said amount shall be paid in one lump sum payment no later than 31 days
following the Date of Termination (as such term is defined in Section 8(b)); and
 
(b)           the Employers shall continue to provide health, dental and life
insurance to the Covered Employee, on the same terms and conditions as though
the Covered Employee had remained an active employee, for 24 months after the
Terminating Event; and
 
(c)           the Employers shall pay to the Covered Employee all reasonable
legal and mediation fees and expenses incurred by the Covered Employee in
obtaining or enforcing any right or benefit provided by this Plan, except in
cases involving frivolous or bad faith litigation initiated by the Covered
Employee, provided, however, that all such reimbursements must be made no later
than the last day of the third calendar year that begins after the Date of
Termination.
 
Notwithstanding the foregoing, the special termination benefits required by
Section 4(a) shall be offset by any severance amount paid or payable to the
Covered Employee by the Employers under the terms of any employment agreement or
other plan.  Further, notwithstanding anything in the Plan to the contrary, no
amount payable under this Plan that is non-qualified deferred compensation
subject to Code section 409A, as determined in the sole discretion of the
Company, shall be paid unless the Covered Employee experiences a “separation
from service” within the meaning of Code section 409A (a “Separation from
Service”), and, if the Covered Employee is a “specified employee” within the
meaning of Code section 409A as of the date of the Separation from Service (as
determined in accordance with Code section 409A unless otherwise modified by the
Company in its written procedures to determine and identify specified employees
in effect on the Date of Termination), shall instead by paid or provided to the
Covered Employee on the earlier of first business day after the date that (i) is
six months following the Covered Employee’s Separation from Service or (ii) of
the Covered Employee’s death, to the extent such delayed payment is required to
avoid a prohibited distribution under Code section 409A(a)(2), or any successor
provision thereof.
 
6.             Additional Benefits.
 
(a)           Anything in this Plan to the contrary notwithstanding, in the
event it shall be determined that any compensation payment or distribution by
the Employers to or for the benefit of the Covered Employee, whether paid or
payable or distributed or distributable pursuant to the terms of this Plan or
otherwise (the “Severance Payments”), would be subject to the excise tax imposed
by Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”),
or any interest or penalties are incurred by the Covered Employee with respect
to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), then
the Covered Employee shall be entitled to receive an additional payment (a
“Gross-Up Payment”) such that the net amount retained by the Covered Employee,
after deduction of any Excise Tax on the Severance Payments, any Federal, state,
and local income tax, employment tax and Excise Tax upon the payment provided by
this subsection, and any interest and/or penalties assessed with respect to such
Excise Tax and not after the deduction of any other taxes or amounts, shall be
equal to the Severance Payments.  (The Gross-Up Payment is not intended to
compensate the Covered Employee for any income taxes payable with respect to the
Severance Payments.)
 
 
4

--------------------------------------------------------------------------------

 

(b)           Subject to the provisions of Section 6(c), all determinations
required to be made under this Section 6, including whether a Gross-Up Payment
is required and the amount of such Gross-Up Payment, shall be made by KPMG or
any other nationally recognized accounting firm selected by the Employers (the
“Accounting Firm”), which shall provide detailed supporting calculations both to
the Employers and the Covered Employee within 15 business days of the Date of
Termination, if applicable, or at such earlier time as is reasonably requested
by the Employers or the Covered Employee.  For purposes of determining the
amount of the Gross-Up Payment, the Covered Employee shall be deemed to pay
federal income taxes at the highest marginal rate of federal income taxation
applicable to individuals for the calendar year in which the Gross-Up Payment is
to be made, and state and local income taxes at the highest marginal rates of
individual taxation in the state and locality of the Covered Employee’s
residence on the Date of Termination, net of the maximum reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes.  The initial Gross-Up Payment, if any, as determined pursuant to this
Section 6(b), shall be paid to the Covered Employee within five days of the
receipt of the Accounting Firm’s determination.  If the Accounting Firm
determines that no Excise Tax is payable by the Covered Employee, the Employers
shall furnish the Covered Employee with an opinion of counsel that failure to
report the Excise Tax on the Covered Employee’s applicable federal income tax
return would not result in the imposition of a negligence or similar
penalty.  Any determination by the Accounting Firm shall be binding upon the
Employers and the Covered Employee.  As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments which
will not have been made by the Employers should have been made (an
“Underpayment”).  In the event that the Employers exhaust their remedies
pursuant to Section 6(c) and the Covered Employee thereafter is required to make
a payment of any Excise Tax, the Accounting Firm shall determine the amount of
the Underpayment that has occurred, consistent with the calculations required to
be made hereunder, and any such Underpayment, and any interest and penalties
imposed on the Underpayment and required to be paid by the Covered Employee in
connection with the proceedings described in Section 6(c), shall be promptly
paid by the Employers to or for the benefit of the Covered Employee.
 
(c)           The Covered Employee shall notify the Employers in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment by the Employers of the Gross-Up Payment.  Such notification shall be
given as soon as practicable but no later than 10 business days after the
Covered Employee knows of such claim and shall apprise the Employers of the
nature of such claim and the date on which such claim is requested to be
paid.  The Covered Employee shall not pay such claim prior to the expiration of
the 30-day period following the date on which he gives such notice to the
Employers (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due).  If the Employers notify the Covered
Employee in writing prior to the expiration of such period that they desire to
contest such claim, provided that the Employers have set aside adequate reserves
to cover the Underpayment and any interest and penalties thereon that may
accrue, the Covered Employee shall:
 
(i)           give the Employers any information reasonably requested by the
Employers relating to such claim,
 
(ii)           take such action in connection with contesting such claim as the
Employers shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney selected by the Employers,
 
(iii)           cooperate with the Employers in good faith in order effectively
to contest such claim, and
 
 
5

--------------------------------------------------------------------------------

 

(iv)           permit the Employers to participate in any proceedings relating
to such claim; provided, however, that the Employers shall bear and pay directly
all costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Covered Employee
harmless, on an after-tax basis, for any Excise Tax or income tax, including
interest and penalties with respect thereto, imposed as a result of such
representation and payment of costs and expenses.  Without limitation on the
foregoing provisions of this Section 6(c), the Employers shall control all
proceedings taken in connection with such contest and, at their sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at their
sole option, either direct the Covered Employee to pay the tax claimed and sue
for a refund or contest the claim in any permissible manner, and the Covered
Employee agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Employers shall determine; provided, however, that if
the Employers direct the Covered Employee to pay such claim and sue for a
refund, the Employers shall advance the amount of such payment to the Covered
Employee on an interest-free basis and shall indemnify and hold the Covered
Employee harmless, on an after-tax basis, from any Excise Tax or income tax,
including interest or penalties with respect thereto, imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Covered Employee with respect to
which such contested amount is claimed to be due is limited solely to such
contested amount.  Furthermore, the Employers’ control of the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and the Covered Employee shall be entitled to settle or contest, as
the case may be, any other issues raised by the Internal Revenue Service or any
other taxing authority.
 
(d)           If, after the receipt by the Covered Employee of an amount
advanced by the Employers pursuant to Section 6(c), the Covered Employee becomes
entitled to receive any refund with respect to such claim, the Covered Employee
shall (subject to the Employers’ complying with the requirements of Section
6(c)) promptly pay to the Employers the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto).  If, after
the receipt by the Covered Employee of an amount advanced by the Employers
pursuant to Section 6(c), a determination is made that the Covered Employee
shall not be entitled to any refund with respect to such claim and the Employers
do not notify the Covered Employee in writing of their intent to contest such
denial of refund prior to the expiration of 30 days after such determination,
then such advance shall be forgiven and shall not be required to be repaid and
the amount of such advance shall offset, to the extent thereof, the amount of
Gross-Up Payment required to be paid.
 
(e)           Notwithstanding anything in the Plan to the contrary, any Gross-Up
Payment must be made within the time required under Treas. Reg. Section
1.409A-3(i)(1)(v).
 
7.             Withholding.  All payments made by the Employers under this Plan
shall be net of any tax or other amounts required to be withheld by the
Employers under applicable law.
 
8.             Notice and Date of Termination; Disputes; Etc.
 
(a)           Notice of Termination.  Within 12 months after a Change in
Control, any purported termination of a Covered Employee’s employment (other
than by reason of death) shall be communicated by written Notice of Termination
from the Employers to the Covered Employee or vice versa in accordance with this
Section 8.  For purposes of this Plan, a “Notice of Termination” shall mean a
notice which shall indicate the specific termination provision in this Plan
relied upon and the Date of Termination.  Further, a Notice of Termination for
Cause is required to include a copy of a resolution duly adopted by the
affirmative vote of not less than two-thirds (2/3) of the entire membership of
the Board at a meeting of the Board (after reasonable notice to the Covered
Employee and an opportunity for the Covered Employee, accompanied by the Covered
Employee’s counsel, to be heard before the Board) finding that, in the good
faith opinion of the Board, the termination met the criteria for Cause set forth
in Section 4(a) hereof.
 
 
6

--------------------------------------------------------------------------------

 

(b)           Date of Termination.  “Date of Termination,” with respect to any
purported termination of a Covered Employee’s employment within 12 months after
a Change in Control, shall mean the date specified in the Notice of
Termination.  In the case of a termination by the Employers other than a
termination for Cause (which may be effective immediately), the Date of
Termination shall not be less than 30 days after the Notice of Termination is
given.  In the case of a termination by a Covered Employee, the Date of
Termination shall not be less than 15 days from the date such Notice of
Termination is given.  Notwithstanding Section 4(a) of this Plan, in the event
that a Covered Employee gives a Notice of Termination to the Employers, the
Employers may unilaterally accelerate the Date of Termination and such
acceleration shall not result in a second Terminating Event for purposes of
Section 4(a) of this Plan.
 
(c)           No Mitigation.  The Covered Employee is not required to seek other
employment or to attempt in any way to reduce any amounts payable to the Covered
Employee by the Employers under this Plan.  Further, the amount of any payment
provided for in this Plan shall not be reduced by any compensation earned by the
Covered Employee as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Covered
Employee to the Employers, or otherwise.
 
(d)           Mediation of Disputes.  The parties shall endeavor in good faith
to settle within 90 days any controversy or claim arising out of or relating to
this Plan or the breach thereof through mediation with JAMS, Endispute or
similar organizations.  If the controversy or claim is not resolved within 90
days, the parties shall be free to pursue other legal remedies in law or equity.
 
9.             Benefits and Burdens.  This Plan shall inure to the benefit of
and be binding upon the Employers and the Covered Employees, their respective
successors, executors, administrators, heirs and permitted assigns.  In the
event of a Covered Employee’s death after a Terminating Event but prior to the
completion by the Employers of all payments due him under this Plan, the
Employers shall continue such payments to the Covered Employee’s beneficiary
designated in writing to the Employers prior to his death (or to his estate, if
the Covered Employee fails to make such designation).
 
10.           Enforceability.  If any portion or provision of this Plan shall to
any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Plan, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Plan shall be valid and enforceable to the fullest
extent permitted by law.
 
11.           Waiver.  No waiver of any provision hereof shall be effective
unless made in writing and signed by the waiving party.  The failure of any
party to require the performance of any term or obligation of this Plan, or the
waiver by any party of any breach of this Plan, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.
 
12.           Notices.  Any notices, requests, demands, and other communications
provided for by this Plan shall be sufficient if in writing and delivered in
person or sent by registered or certified mail, postage prepaid, to a Covered
Employee at the last address the Covered Employee has filed in writing with the
Employers, or to the Employers at their main office, attention of the Board of
Directors.
 
 
7

--------------------------------------------------------------------------------

 

13.           Effect on Other Plans.  Nothing in this Plan shall be construed to
limit the rights of the Covered Employees under the Employers’ benefit plans,
programs or policies.
 
14.           Amendment or Termination of Plan.
 
(a)           General.  The Company may amend or terminate this Plan at any time
or from time to time; provided, however, that no such amendment shall, without
the consent of the Covered Employees, in any material adverse way affect the
rights of the Covered Employees, and no termination shall be made without the
written consent of the Covered Employees.
 
(b)           Code Section 409A.  It is intended that this Plan shall be exempt
from or comply with the provisions of Code section 409A.  The Company reserves
the right, to the extent the Company deems necessary or advisable in its sole
discretion, to unilaterally amend or modify the Plan to ensure that all payments
are made in a manner that complies with Code section 409A (including, without
limitation, the avoidance of penalties thereunder) to the extent permitted under
Code section 409A provided however, that the Company makes no representations
that the payments will be exempt from any penalties that may apply under Code
section 409A and makes no undertaking to preclude Code section 409A from
applying to this Plan.
 
15.           Governing Law.  This Plan shall be construed under and be governed
in all respects by the laws of the State of California.
 
16.           Obligations of Successors.  In addition to any obligations imposed
by law upon any successor to the Employers, the Employers will use their best
efforts to require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Employers to expressly assume and agree to perform this Plan in
the same manner and to the same extent that the Employers would be required to
perform if no such succession had taken place.
 
 
8

--------------------------------------------------------------------------------